Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 11 are rejected under 35 U.S.C. 102(a1) as being taught by Wang (PGPUB 2018/0131305).
With respect to claim 1, Wang teaches method of controlling a sensorless motor, the method comprising: 
performing, (paragraph 0034) by a controller (MCU), a speed control for stopping the motor (105); 
determining, (paragraph 007; estimates position before start/stopped position) by the controller, a motor stopped state from an estimated motor speed according to a sensorless control logic while the speed control is performed by the controller; 
determining, (paragraph 008; operates in MAS stage) by the controller, a rotor position of the motor estimated by the sensorless control logic as a fixed position at a time of determining the motor stopped state; 
performing, (paragraph 009 & paragraph 0037; continue MAS stage until position become stable) by the controller, a motor position control to move the rotor position to the fixed position when the motor stopped state is determined by the controller; and 
e , final MAS position) when requesting the driving the motor in a state in which the rotor position of the motor is maintained at the fixed position (paragraph 0036; uses position as initiall values) by the controller.
With respect to claim 2, Wang teaches wherein the controller is configured to determine the motor stopped state upon determining that the estimated motor speed reaches (paragraph 0038; approach zero) or falls below a reference speed predetermined according to the sensorless control logic in the determining the motor stopped state.
With respect to claim 3, Wang teaches wherein the reference speed is set to the controller at a speed greater than 0 rpm (paragraph 0038; approach zero).
With respect to claim 10, Wang teaches wherein the controller includes: a processor (paragraph 0033; DSP); and a non-transitory storage medium on which a program (paragraph 0034; algorithm) for performing the method of claim 1 is recorded and executed by the processor.
With respect to claim 11, Wang teaches non-transitory computer readable medium on which a program (paragraph 004; know for algorithm to be stored) for performing the method of claim 1 is recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PGPUB 2018/0131305).
With respect to claim 8, Wang does not teach wherein the motor is mounted in an air compressor.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have motor of Wang operate a compressor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846